 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
            ERIC KLOPMAN-BAERSELMAN, as                      CASE NO. C18-5536 RJB
11          Personal Representative for the Estate
            of RUDIE KLOPMAN-                                ORDER STRIKING DEFENDANT
12          BAERSELMAN, deceased,                            HONEYWELL INTERNATIONAL
                                                             INC.’S RENEWED MOTION FOR
13                                 Plaintiff,                SUMMARY JUDGMENT
                v.
14
            AIR & LIQUID SYSTEMS
15          CORPORATION, et al.,
16                                 Defendants.

17
          This matter comes before the Court on Defendant Honeywell International Inc.’s
18
     (“Honeywell”) Renewed Motion for Summary Judgment. Dkt. 682. The Court is familiar with
19
     the record and has reviewed the motion, and it is fully advised.
20
          The Court should strike Honeywell’s Renewed Motion for Summary Judgment (filed on
21
     December 20, 2019, and noted for January 10, 2020) as untimely and disruptive to the trial and
22
     pretrial scheduling order. See Dkt. 275 (setting trial for January 13, 2020, and ordering
23
     “Dispositive motions due by 11/7/2019, Motions in Limine due by 12/12/2019, Pretrial Order
24

     ORDER STRIKING DEFENDANT HONEYWELL INTERNATIONAL INC.’S RENEWED MOTION FOR
     SUMMARY JUDGMENT - 1
 1   due by 12/27/2019, Pretrial Conference set for 1/3/2020”). If appropriate, the Court can resolve

 2   at trial the issues of whether (1) Plaintiff judicially admitted that he has no claim against

 3   Honeywell, and (2) Plaintiff’s request for punitive damages should be denied.

 4        Therefore, Honeywell’s Renewed Motion for Summary Judgment (Dkt. 682) is

 5   STRICKEN.

 6         IT IS SO ORDERED.

 7          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 8   to any party appearing pro se at said party’s last known address.

 9          Dated this 23rd day of December, 2019.

10

11
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER STRIKING DEFENDANT HONEYWELL INTERNATIONAL INC.’S RENEWED MOTION FOR
     SUMMARY JUDGMENT - 2
